Citation Nr: 1603878	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from November 26, 2004 to November 22, 2010.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War and the Veterans Coalition


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1967 and from July 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. It was last before the Board in June 2015 when the Board remanded the matter for further development. See June 2015 Board Decision.

The Veteran testified before the undersigned at an August 2012 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

REMAND IS AGAIN REQUIRED BECAUSE THE RO/AMC HAS STILL FAILED TO COMPLY WITH BOTH THE BOARD'S MARCH 2014 AND JUNE 2015 REMAND DIRECTIVES. Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU from November 26, 2004 to November 22, 2010 - PRIOR to the Veteran's 100 percent schedular rating - is NOT MOOT and requires appropriate development, including issuance of a supplemental statement of the case (SSOC). Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

As development of the claim for TDIU could include obtaining evidence pertinent to the claim for a higher initial rating for an acquired psychiatric disorder, the two issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any private treatment records (PMRs) and non-medical evidence that is not in the claims file pertaining to his claims for a higher initial disability rating for an acquired psychiatric disorder and TDIU from November 26, 2004 to November 22, 2010. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to a higher initial disability rating for an acquired psychiatric disorder and for entitlement to a TDIU FROM NOVEMBER 26, 2004 TO NOVEMBER 22, 2010 (PRIOR TO THE ISSUANCE OF A 100 PERCENT SCHEDULAR DISABILITY RATING, SO NOT MOOT). If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


